Citation Nr: 1752129	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-14 183 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1974 and from May 1976 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. This matter was remanded in January 2015 and May 2017 for further development to include obtaining a medical opinion (with examination only if deemed necessary by the examiner) and obtaining Social Security Administration records. 

In November 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ). A transcript is of record.


FINDING OF FACT

The back disability is attributable to service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Based on the grant of the benefit sought, there is no need to further discuss VA's duties under the VCAA or other due process concerns.

The Board is cognizant that it has sought additional development in this appeal on two occasions.  In its current review of the record, the Board has focused on two points which lead it to resolve any reasonable doubt and grant this benefit.  First, there are missing service treatment records and this creates a heightened duty to consider the benefit of the doubt rule.  Second, the Veteran engaged in combat in service.  In prior development, the Board has sought to develop this claim based on contentions unrelated to combat service. The Veteran, however, has in part asserted that his disability is due to his combat service.  Considering current case law regarding the Veteran's competency to assert that a disability was incurred during such combat service and considering the incomplete service treatment record, the Board finds that there is a current back disability and this disability is attributable to his combat service.  On this basis, service connection is granted.


ORDER

Entitlement to service connection for a back disability is granted.



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


